Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, the claim states “operating in a grazing mode”. It is unclear what is “operating” in a grazing mode based on the limitations of Claim 4 or what constitutes a grazing mode in view of the method of controlling an assembly. 

Regarding Claim 5, the claim states “a standard tracking mode”. It is unclear what is “operating” in a standard tracking mode based on the limitations of Claim 5 or what constitutes a standard tracking mode in view of the method of controlling an assembly.

Regarding Calim 7, the claim recites “wherein the at least a portion of the one or more assemblies are associated with a livestock paddock of a plurality of paddocks”. The limitation is indefinite as it is unclear how this limitation further limits the method of controlling the assembly as it is directed to a physical association of the assembly and another structure. 

Regarding Claim 10, the claim recites “transitioning livestock between a plurality of paddocks by designating a current use area, wherein the transitioning includes placing at least a portion of the one or more assemblies into a grazing mode and placing at least a portion of the one or more assemblies into a standard tracking mode from a grazing mode based upon status of the one or more assemblies as being within a current use area”. This claim is indefinite as it is unclear how the transitioning of livestock falls within the scope of the invention, i.e. a method of controlling one or more assemblies of an energy generation system. The invention relates to a method of controlling the structure. The limitation of Claim 10 is directed to a reason why one would choose to move the structure based on intentional release of animals into an area containing the structure, however, it is not method steps associated with controlling the structure itself. The limitations of Claim 10 are directed to a different statutory invention than Claim 1. 

Regarding Claim 11, the claim preamble is direct to “a method of controlling one or more assemblies of an energy generation system” however, various limitations within Claim 11 appear to be outside the scope of controlling an assembly of energy generation and as such, the limitations are indefinite. For example, it is unclear how “dividing a useable space into a plurality of regions” falls within the scope of controlling one or more assemblies of an energy generation system. Additionally, “designating a current use region of the plurality of regions, the current use region corresponding to a region associated with current or expected use by livestock” appears to be related to a separate method wherein a user selects the movement of livestock between areas of land but it is unclear how this is related to the method of controlling the assembly. These limitations appear to be conditions under which one would elect to control the assembly but not method steps of actually controlling the assembly. A method of livestock movement would be a separate statutory invention from a method of controlling an assembly. 

Claims 12 and 14 include limitations which also appear outside the scope of a method of controlling an energy generation system including: wherein the designating the current use region comprises associating a livestock paddock with a current grazing status” (Claim 12), “determining that a next livestock paddock is available for use; moving livestock within the current use region to the next livestock paddock; and designating the next livestock paddock as the current use region” (Claim 14). These limitations appear to be directed to a method which is a separate statutory invention than a method of controlling an assembly. 

Revision to the claims to ensure clarity and proper scope is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200277933 by Wenger et al (hereinafter Wenger). 

Regarding Claim 1, Wenger discloses an energy generation assembly (wind turbine Fig. 1 teaching the claimed “a method of controlling one or more assemblies of an energy generation system, comprising: selecting at least a portion of the one or more assemblies”), wherein the wind turbine system includes a plurality of sensors and a controller ([0006]). The controller automatically sends a signal to the wind turbine in view of data received from the sensors ([0006] teaching the claimed “ transmitting at least one control signal associated with the selected at least a portion of the one or more assemblies; receiving the control signal at a communication module of the at least a portion of one or more assemblies”) and will command the wind turbine to cease operation to avoid collision with birds or bats ([0006] teaching the claimed “modifying an operational parameter of the at least a portion of one or more assemblies responsive to the received control signal to avoid contact between the one or more assemblies and livestock”). The term “livestock” is known to mean animals kept for use or pleasure, as set forth by Merriam-Webster Dictionary, and as such, birds necessarily meet the qualifications of livestock. 

Regarding Claim 2, Wenger discloses the wind turbine may cease operation to avoid a collision with birds ([0006]). In such an event, the “operational parameter” which is changed would be the movement of the turbines, which would affect the proximity of each fin to the ground, reading on the claimed “wherein the operational parameter is associated with a position of the at least a portion of the one or more assemblies relative to a ground surface”. 

Regarding Claim 3, Wenger discloses the wind turbine may cease operation to avoid a collision with birds ([0006]). In such an event, the “operational parameter” which is changed would be the movement of the turbines, which would affect the angle between the fins and the ground, reading on the claimed “wherein the operational parameter is a range of angle of the at least a portion of the one or more assemblies”. 

Regarding Claim 6, Wenger discloses the wind turbine may cease operation to avoid a collision with birds ([0006]). In such an event, the “operational parameter” which is changed would be the movement of the turbines, which would affect the vertical distance between the lowest portion of each fin and the ground, reading on the claimed “wherein the operational parameter is configured to provide a vertical clearance distance between a lowest portion of a section of the at least a portion of one or more assemblies and a ground surface”. 

Regarding Claims 8 and 9, Menger discloses the use of a “graphical user interface” which allows a persona to interact with the system of detecting birds ([0084] teaching the claimed “wherein the at least one control signal is transmitted from a user device” and the claimed “wherein the selecting the at least a portion of the one or more assemblies is performed using the user device”. 

Regarding claim 10, in view of the 112(b) rejection above, the limitations wherein do not further limit the method of controlling an assembly but instead are directed to limitations outside the scope of a method to control an assembly. As such, Wenger need not disclose these features in order to anticipate the claim as the sole requirement of the claim associated with the assemblies relates to a location of the assemblies being in a “current use area”. Any such area would satisfy this requirement therefore the location of the assembly being anywhere reads on the claimed “further comprising: transitioning livestock between a plurality of paddocks by designating a current use area, wherein the transitioning includes placing at least a portion of the one or more assemblies into a grazing mode and placing at least a portion of the one or more assemblies into a standard tracking mode from a grazing mode based upon status of the one or more assemblies as being within a current use area” as it relates to the method as claimed. 

Claim(s) 1-3, 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140366929 by Blau. 

Regarding Claim 1, Blau discloses an energy generation assembly (title  teaching the claimed “a method of controlling one or more assemblies of an energy generation system, comprising: selecting at least a portion of the one or more assemblies”), wherein the solar generation system includes a plurality of sensors and a controller ([0213]). The controller automatically sends a signal to the assembly in view of data received from the sensors to close the assembly if a person or livestock get too close ([0213] teaching the claimed “ transmitting at least one control signal associated with the selected at least a portion of the one or more assemblies; receiving the control signal at a communication module of the at least a portion of one or more assemblies, modifying an operational parameter of the at least a portion of one or more assemblies responsive to the received control signal to avoid contact between the one or more assemblies and livestock”). 

Regarding Claim 2, Blau discloses closing the solar assembly if livestock approach ([0213]). In such an event, the “operational parameter” which is changed would be the movement of the panels, which would affect the proximity of each to the ground, reading on the claimed “wherein the operational parameter is associated with a position of the at least a portion of the one or more assemblies relative to a ground surface”. 

Regarding Claim 3, Blau discloses closing the solar assembly if livestock approach ([0213]). In such an event, the “operational parameter” which is changed would be the movement of the panels, which would affect the angle of each to the ground, reading on the claimed “ “wherein the operational parameter is a range of angle of the at least a portion of the one or more assemblies”. 

Regarding Claim 6, Blau discloses closing the solar assembly if livestock approach ([0213]). In such an event, the “operational parameter” which is changed would be the distance from the ground reading on the claimed “wherein the operational parameter is configured to provide a vertical clearance distance between a lowest portion of a section of the at least a portion of one or more assemblies and a ground surface”. 

Regarding Claim 7, Blau discloses installation of such panels on livestock farms ([0212] teaching the claimed “wherein the at least a portion of the one or more assemblies are associated with a livestock paddock or plurality of paddocks”). 

Regarding Claims 8 and 9, Blau discloses the use of a “user instructions” which allows a persona to interact with the system to deploy or fold up the system ([0146] teaching the claimed “wherein the at least one control signal is transmitted from a user device” and the claimed “wherein the selecting the at least a portion of the one or more assemblies is performed using the user device”. 

Regarding claim 10, in view of the 112(b) rejection above, the limitations wherein do not further limit the method of controlling an assembly but instead are directed to limitations outside the scope of a method to control an assembly. As such, Blau need not disclose these features in order to anticipate the claim as the sole requirement of the claim associated with the assemblies relates to a location of the assemblies being in a “current use area”. Any such area would satisfy this requirement therefore the location of the assembly being anywhere reads on the claimed “further comprising: transitioning livestock between a plurality of paddocks by designating a current use area, wherein the transitioning includes placing at least a portion of the one or more assemblies into a grazing mode and placing at least a portion of the one or more assemblies into a standard tracking mode from a grazing mode based upon status of the one or more assemblies as being within a current use area” as it relates to the method as claimed. Examiner notes Blau expressly disclosing changing the operational status of the generation system based on the approach of livestock would, if properly incorporated into the claim in a manner which is commensurate in scope of the preamble of the invention, render obvious the above limitations. 

Regarding Claim 11, Blau discloses a method of controlling the operation of a solar panel assembly comprising locating a solar panel assembly on a desired location (Fig. 1a teaching the claimed “dividing a useable space into a plurality of regions; capturing solar energy using a plurality of assemblies located at one or more of the plurality of regions”). The solar generation system includes a plurality of sensors and a controller ([0213]). The controller automatically sends a signal to the assembly in view of data received from the sensors to close the assembly if a person or livestock get too close ([0213] teaching the claimed “controlling an operational setting of at least one assembly of the plurality of assemblies, the at least one assembly associated with the current use region; and selectively adjusting an operational setting of at least one assembly of the plurality of assemblies associated status change in relation to a current use region”). As the solar panels may be used on farmland with livestock ([0212]) Blau anticipates the claimed “and designating a current use region of the plurality of regions, the current use region corresponding to a region associated with current or expected use by livestock”. 

Regarding Claim 12, Blau discloses the solar panels may operate when livestock is not present and closes when livestock is present, therefore the first “mode of operation” associated with the closure constitutes the claimed grazing mode ([0212] and [0213] teaching the claimed  “wherein the designating the current use region comprises associating a livestock paddock with a current grazing status and further comprising obtaining a selection of one or more of the plurality of assemblies associated with the livestock paddock and providing a control signal to the one or more of the plurality of assemblies to place the one or more of the plurality of assemblies associated with the livestock paddock into a grazing mode of operation”). 

Regarding Claim 13, Blau discloses closing the panels in response to livestock approaching ([0213] teaching the claimed “wherein placing the one or more of the plurality of assemblies associated with the livestock paddock into a grazing mode of operation includes limiting movement of at least a portion of the one or more of the plurality of assemblies to avoid contact between livestock within the livestock paddock and the one or more of the plurality of assemblies”). 

Regarding Claim 14, it is unclear how the limitations of selecting a paddock is within the scope of controlling the operation of an energy generation assembly. In view of the 112(b) of Claim 14 above, it is the Office’s position that the limitations of Claim 14 does providing further limiting method steps of patentable weight. Examiner notes, if the limitations of Claim 14 are incorporated in a manner which further limits the process of controlling the energy generation device, Blau would render obvious such a limitation as the movement of livestock would necessitate the closing of the panels. 

Regarding claim 15, Blau discloses that the panels will be in a standard operating mode when not in contact with livestock ([0213] teaching the claimed “selecting at least a portion of the one or more of the plurality of assemblies associated with the livestock paddock; transmitting at least one control signal to the at least a portion of the one or more of the plurality of assemblies associated with the livestock paddock; and placing the at least a portion of the one or more of the plurality of assemblies associated with the livestock paddock into a standard tracking mode responsive to the at least one control signal”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger or Blau. 

Regarding Claims 4 and 5, Wenger discloses the limitations of Claim 3. Although not expressly disclose the final resting place of the fins of the turbine, Wenger discloses a system which stops operation of the turbine in response to possible interference with animals (abstract), and as such, it would shut down during any portion of rotation, thereby necessarily rendering obvious the stoppage such that a fin may come to a final resting position either 20 degrees from the ground or 50-60 degrees from the ground, rendering obvious the claimed “wherein the operational parameter is 20 degrees from parallel to the ground surface when operating in a grazing mode” and “wherein the operational parameter is between 50-60 degrees from parallel to the ground surface when operating in a standard tracking mode”. 

Regarding Claims 4 and 5, Blau discloses the limitations of Claim 3. Blau discloses a broad range of titling angles ([0103] Fig. 20a, Fig. 20b) and discloses closing the panels in response to the encroachment of livestock ([0213]) therefore, it would be the Office’s position based on the tilt angle and panel closing, the resulting assembly would be positioned to include an angle relative to the ground at least overlapping with the claimed “wherein the operational parameter is 20 degrees from parallel to the ground surface when operating in a grazing mode” and “wherein the operational parameter is between 50-60 degrees from parallel to the ground surface when operating in a standard tracking mode”. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of WO2012111913 by Lee et al (hereinafter Lee). 

Regarding Claim 7, in view of the 112(b) rejection above, the placement of the assemblies is outside the scope of controlling their energy generation, however, if it is Applicant’s position that such a limitation is somehow within the scope of a method, Wenger fails to expressly disclose the wind farm on a farm with livestock paddocks. 

However, Lee discloses the use of wind farms on farmland or livestock complexes (Abstract). 

Therefore, a skilled artisan would appreciate wind farms can be located on farms or near livestock complexes, as taught by Lee, as use is routine and conventional in the art for powering such locations. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180238072 by McKinion. 

Regarding Claim 11, McKinion discloses a method of controlling the operation of a solar panel assembly comprising locating a solar panel assembly on a desired location (Fig. 1 [0022] teaching the claimed “dividing a useable space into a plurality of regions; capturing solar energy using a plurality of assemblies located at one or more of the plurality of regions”). The assembly includes a sensor which indicates the presence of conditions which may cause damage to the panels via collision and changes the pivot of the panels to a safe mode in response to such conditions (Fig. 5C [0031] teaching the claimed “controlling an operational setting of at least one assembly of the plurality of assemblies, the at least one assembly associated with the current use region; and selectively adjusting an operational setting of at least one assembly of the plurality of assemblies associated status change in relation to a current use region”). 

Regarding the claimed “and designating a current use region of the plurality of regions, the current use region corresponding to a region associated with current or expected use by livestock” it is unclear how the designation of land for “expected” use by livestock further limits the method of controlling the energy generation device, and as such, it is unclear how such limitations further limit the scope of the claim. However, solar panels are known to be installable in any number of areas including grasslands, farmland, or fields which could or would be used for livestock grazing. As such, it would obvious to use solar panels in any needed location, including a field, which may be utilized at that time or a later time by livestock. Therefore, the limitation in question is rendered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721